Hill, J.
Walker, was indicted for simple larceny, being charged with the offense of hog-stealing. On the trial of the case the jury found the defendant guilty, and recommended that he be punished as for a misdemeanor. The trial judge approved the recommendation of the jury and sentenced the accused as for a misdemeanor, the sentence being for eight months on the chain-gang, with the provision . that after serving four months of the sentence the defendant could *636bo discharged upon the payment of a fine of one hundred and twenty-live dollars. The defendant was thereupon remanded into the custody of the sheriff, to begin serving his sentence. While in the custody of the sheriff he filed a petition for habeas corpus, based upon the contention that the verdict in the case did not comply with the requirement of the act of 1919 (Acts 1919, p. 387), in that it failed to prescribe the minimum and maximum term of punishment applicable to felony cases, and therefore that the verdict was illegal and void and could not be made valid by the decision of the judge approving the recommendation of the jury and sentencing the defendant as for a misdemeanor. Meld:
No. 2051.
October 13, 1920.
Habeas corpus. Before Judge Gower. Ben Hill superior court. April 23, 1920.
Cutis c& Nicholson, for plaintiff.
1. The act of 1919 (Acts 1919, p. 387), providing for indeterminate sentences, applies to cases of conviction of felonies not punishable by life imprisonment, and where the court sentences the convicted person to the penitentiary in accordance with the, verdict of the jury.
2. The court did not err in denying the writ of habeas corpus as prayed for. Judgment affirmed.

All the Justices concur.